Exhibit 10(qq)

HUMANA INC.

RESTRICTED STOCK AGREEMENT

AND AGREEMENT NOT TO COMPETE OR SOLICIT

UNDER THE 2011 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) made as of                 by and
between HUMANA INC., a corporation duly organized and existing under the laws of
the State of Delaware (hereinafter referred to as the “Company”), and
                , an employee of the Company (hereinafter referred to as
“Grantee”).

WITNESSETH:

WHEREAS, the Humana Inc. 2011 Stock Incentive Plan (the “Plan”), was approved by
the Company’s Board of Directors (the “Board”) and stockholders; and

WHEREAS, the Company desires to award to Grantee restricted shares of common
stock of the Company in accordance with the Plan.

NOW, THEREFORE, in consideration of the award of restricted stock to Grantee,
the premises and mutual covenants hereinafter set forth, and other good and
valuable consideration, the Company and Grantee agree as follows:

I. RESTRICTED STOCK GRANT

A. Purchase and Sale of Common Stock. Subject to the terms and conditions
hereinafter set forth, and in accordance with the provisions of the Plan, the
Company hereby grants to Grantee, and Grantee hereby accepts from the Company
                     Shares. The purchase price, if any, for the Shares shall be
determined by the Committee, but shall not be less than par value of $.16
2/3 per share.

B. Restrictions on Non-Vested Shares. Until such time as the Shares purchased
hereunder have become vested in accordance with Section I.C. (Shares which are
not vested are referred to herein as “Restricted Stock”), such Restricted Stock
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated. In addition, such Restricted Stock shall be subject to forfeiture
in accordance with the provisions of Section I.D. Except for the restrictions
provided for in this Section I.B., Grantee shall have all of the rights of a
stockholder with respect to Restricted Stock including, but not limited to, the
right to vote; provided that any cash or in-kind dividends paid with respect to
Restricted Stock shall be withheld by the Company and shall be paid to Grantee,
without interest, only when, and if, such Restricted Stock shall become vested
(“Dividends”).

 

- 1 -



--------------------------------------------------------------------------------

C. Vesting of Shares.

1. None of the Restricted Stock shall vest until                    , the third
anniversary of the date hereof, at which time it shall vest in full.

2. Notwithstanding the foregoing, upon (i) the death or Disability of Grantee,
or (ii) a Change in Control, all restrictions shall lapse and all Restricted
Stock and Dividends shall thereafter be immediately transferable and
non-forfeitable.

3. Upon the Restricted Stock becoming vested, such Shares shall be free of all
restrictions provided for in this Section I.

D. Forfeiture. Upon the termination of Grantee’s employment with the Company
prior to the time the Restricted Stock has vested pursuant to Section I.C.,
other than a termination in the event of Grantee’s Retirement, the Restricted
Stock and Dividends shall thereupon be forfeited immediately by Grantee. In the
event of Grantee’s Retirement, any Restricted Stock with respect to which
restrictions have not lapsed as of the date of Retirement shall continue to vest
in accordance with Section I.C. as if the Grantee were continuing to provide
services to the Company or a Subsidiary, as applicable; provided, however, that
the Committee may determine, in its sole discretion, that the restrictions on
some or all of such Restricted Stock held by the Grantee as of the date of
Retirement shall immediately lapse.

E. Retention of Stock Certificate. Notwithstanding that Grantee has been awarded
the Restricted Stock on the date hereof, the Company has caused all Restricted
Stock to be issued in book entry format or under a Certificate representing the
Restricted Stock prior to vesting. If a Certificate is issued, it shall bear the
following legend:

“The Shares represented by this certificate have been issued pursuant to the
terms of the Humana Inc. Amended and Restated 2003 Stock Incentive Plan and may
not be sold, assigned, transferred, discounted, exchanged, pledged or otherwise
encumbered or disposed of in any manner except as set forth in the terms of the
agreement embodying the award of such Shares.”

Upon the vesting of the Restricted Stock, Grantee shall have the right to
receive a Certificate evidencing such vested stock, shall receive any Dividends
and shall have the right to have the legend provided for above removed from the
Certificate representing such vested Shares.

F. Taxes. Federal, state and local income and employment taxes and other amounts
as may be required by law to be collected by the Company (“Withholding Taxes”)
in connection with the vesting of an Award shall be paid by Grantee prior to the
issuance of a Certificate representing the shares. The Company shall, at the
Grantee’s election, withhold delivery of Certificates representing a number of
Shares with a Fair Market Value as of the vesting date equal to the Withholding
Taxes in satisfaction of the Grantee’s obligations hereunder.

 

- 2 -



--------------------------------------------------------------------------------

II. AGREEMENT NOT TO COMPETE AND AGREEMENT NOT TO SOLICIT

A. Agreement Not To Compete. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee
shall not, directly or indirectly, personally, or as an employee, officer,
director, partner, member, owner, material shareholder, investor or principal
of, or consultant or independent contractor with, another entity, engage in
business with, be employed by, or render any consultation or business advice or
other services with respect to, any business which provides or offers products
or services which compete with any Company Business, in any geographic areas in
which the Company and/or any of its affiliates is then currently doing Company
Business.

B. Agreement Not To Solicit. Grantee hereby covenants and agrees that for a
period commencing on the date hereof and ending twelve (12) months after the
effective date of Grantee’s termination of employment with the Company, Grantee,
directly or indirectly, personally, or as an employee, officer, director,
partner, member, owner, material shareholder, investor or principal of, or
consultant or independent contractor with, another entity, shall not:

1. Interfere with the relationship of the Company and/or any of its affiliates
and any of its employees, agents, representatives, consultants or advisors.

2. Divert, or attempt to cause the diversion from the Company and/or any of its
affiliates, any Company Business, nor interfere with relationships of the
Company and/or any of its affiliates with its policyholders, agents, brokers,
dealers, distributors, marketers, sources of supply or customers.

3. Solicit, recruit or otherwise induce or influence any employee of the Company
and/or any of its affiliates to accept employment in any business which competes
with the Company Business, in any of the geographic areas in which the Company
and/or any of its affiliates is then currently doing Company Business.

C. Definitions.

For purposes of Sections II.A and B, the following definitions apply.

1. “Company Business” shall mean any business related to a service or product
offered by the Company and/or any of its affiliates during the two-year period
immediately preceding the Grantee’s termination date that Grantee engaged in or
rendered any consultation or business advice or other services with respect to,
during Grantee’s employment with the Company and/or any of its affiliates.

 

- 3 -



--------------------------------------------------------------------------------

2 “Geographic area” shall mean any state, commonwealth or territory of the
United States or any equivalent entity in any foreign country.

D. Effect of Termination of Employment.

1. In the event Grantee voluntarily resigns or is discharged by Company with
Cause at any time prior to the vesting of the Restricted Stock, the prohibitions
on Grantee set forth in Sections II.A and II,B shall remain in full force and
effect.

2. In the event Grantee is discharged by Company other than with Cause prior to
the vesting herein of the Restricted Stock, the prohibitions set forth in
Section II.A. shall remain in full force and effect only if the Company, solely
at its option, pays to Grantee an amount at least equal to Grantee’s then
current annual base salary, whether such amount is paid pursuant to this
provision or pursuant to any other severance or separation plan or other plan or
agreement between Grantee and Company.

3. In the event Grantee is discharged by Company other than with Cause prior to
vesting herein of the Restricted Stock, the prohibitions set forth in Section
II.B. above shall remain in full force and effect.

4. After the vesting of the Restricted Stock, the prohibitions on Grantee set
forth herein shall remain in full force and effect, except as otherwise provided
in Section II.E.

E. Effect Of Change In Control.

1. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section II.A. shall remain in full force and effect only if the acquirer or
successor to the Company following the Change in Control shall, solely at its
option, pay, within thirty (30) days following Grantee’s employment termination
date with the Company or its successor, to the Grantee an amount at least equal
to Grantee’s then current annual base salary, plus Grantee’s maximum potential
bonus pursuant to any bonus plan in which Grantee participated as of the date of
the Change in Control. Such sums shall be in addition to any other amounts paid
or payable to Grantee with respect to other change in control agreements.

2. In the event of a Change in Control, the prohibitions on Grantee set forth in
Section II.B. shall remain in full force and effect.

F. Governing Law. Notwithstanding any other provision herein to the contrary,
the provisions of this Section II of the Agreement, shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Kentucky without
regard to its conflicts or choice of laws rules or principles that might
otherwise refer construction or interpretation of this Section II to the
substantive law of another jurisdiction.

 

- 4 -



--------------------------------------------------------------------------------

G. Injunctive Relief; Invalidity of Any Provision. Grantee acknowledges that
(1) his or her services to the Company are of a special, unique and
extraordinary character, (2) his or her position with the Company will place him
or her in a position of confidence and trust with respect to the operations of
the Company, (3) he or she will benefit from continued employment with the
Company, (4) the nature and periods of restrictions imposed by the covenants
contained in this Sections II hereof are fair, reasonable and necessary to
protect the Company, (5) the Company would sustain immediate and irreparable
loss and damage if Grantee were to breach any of such covenants, and (6) the
Company’s remedy at law for such a breach will be inadequate. Accordingly,
Grantee agrees and consents that the Company, in addition to the recovery of
damages and all other remedies available to it, at law or in equity, shall be
entitled to seek both preliminary and permanent injunctions to prevent and/or
halt a breach or threatened breach by Grantee of any covenant contained in
Section II hereof. If any provision of this Section II is determined by a court
of competent jurisdiction to be invalid in whole or in part, it shall be deemed
to have been amended, whether as to time, area covered or otherwise, as and to
the extent required for its validity under applicable law, and as so amended,
shall be enforceable. The parties further agree to execute all documents
necessary to evidence such amendment.

III. MISCELLANEOUS PROVISIONS

A. Binding Effect & Adjustment. This Agreement shall be binding and conclusive
upon each successor and assign of the Company. Grantee’s obligations hereunder
shall not be assignable to any other person or entity. It is the intent of the
parties to this Agreement that the benefits of any appreciation of the
underlying Common Stock during the term of the Award shall be preserved in any
event, including but not limited to a recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction, or other change in corporate structure affecting the
Shares, as more fully described in Section 4.6 of the Plan. All obligations
imposed upon Grantee and all rights granted to Grantee and to the Company shall
be binding upon Grantee’s heirs and legal representatives.

B. Amendment. This Agreement may only be amended by a writing executed by each
of the parties hereto.

C. Governing Law. Except as to matters of federal law and the provisions of
Section II hereof, this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules. This Agreement shall also be governed by, and construed
in accordance with, the terms of the Plan.

 

- 5 -



--------------------------------------------------------------------------------

D. No Employment Agreement. Nothing herein confers on the Grantee any rights
with respect to the continuance of employment or other service with the Company,
nor will it interfere with any right the Company would otherwise have to
terminate or modify the terms of Grantee’s employment or other service at any
time.

E. Severability. If any provision of this Agreement is or becomes or is deemed
invalid, illegal or unenforceable in any relevant jurisdiction, or would
disqualify this Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws or
if it cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, it shall be stricken and
the remainder of the Agreement shall remain in full force and effect.

F. Defined Terms. Any term used herein and not otherwise defined herein shall
have the same meaning as in the Plan. Any conflict between this Agreement and
the Plan will be resolved in favor of the Plan. Any disputes or questions of
right or obligation which shall result from or relate to any interpretation of
this Agreement shall be determined by the Committee. Any such determination
shall be binding and conclusive upon Grantee and any person or persons claiming
through Grantee as to any rights hereunder.

G. Execution. If Grantee shall fail to execute this Agreement within         
days of the date hereof, either manually with a paper document, or through the
online grant agreement procedure with the Company’s designated broker–dealer,
and, if manually executed, return the executed original to the Secretary of the
Company, the Award shall be null and void. The choice of form will be at the
Company’s discretion.

IN WITNESS WHEREOF, Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Grantee has executed this Agreement,
each as of the day first above written.

 

      “Company” ATTEST:     HUMANA INC. BY:         BY:       [Name]      
[Name]   [Title]       [Title]       “Grantee”                   [Name]

 

- 6 -